PART II-I-5-(3) (a) Record of Changes in Net Assets (Investor Shares) Total Net Asset Value Net Asset Value per Share USD (million) Yen (million) USD Yen 34th Fiscal Year Ended on September 30, 2004 8,851 904,307 21.11 2,157 35th Fiscal Year Ended on September 30, 2005 7,954 812,660 21.66 2,213 36th Fiscal Year Ended on September 30, 2006 7,580 774,449 21.95 2,243 37th Fiscal Year Ended on September 30, 2007 8,038 821,242 22.30 2,278 38th Fiscal Year Ended on September 30, 2008 7,280 743,798 19.60 2,003 39th Fiscal Year Ended on September 30, 2009 8,021 819,506 19.98 2,041 40th Fiscal Year Ended on September 30, 2010 10,061 1,027,932 21.60 2,207 41st Fiscal Year Ended on September 30, 2011 9,875 1,008,929 21.82 2,229 42nd Fiscal Year Ended on September 30, 2012 11,916 1,217,458 24.47 2,500 43rd Fiscal Year Ended on September 30, 2013 11,431 1,167,905 24.82 2,536 2013 End of February 11,978 1,223,772 24.76 2,529 End of March 12,205 1,246,981 24.90 2,544 End of April 12,496 1,276,713 25.39 2,594 End of May 12,178 1,244,226 25.17 2,572 End of June 11,835 1,209,182 24.57 2,510 End of July 11,870 1,212,758 25.07 2,561 End of August 11,450 1,169,847 24.60 2,513 End of September 11,431 1,167,905 24.82 2,536 End of October 11,536 1,178,633 25.34 2,589 End of November 11,316 1,156,156 25.54 2,609 End of December 11,363 1,160,958 24.85 2,539 2014 End of January 11,352 1,159,834 24.76 2,530
